Plaintiff claimed that contract evidenced a sale by her to defendant of the Durant touring car and that she was entitled to delivery of the Jewett car on payment or tender of $460. Defendant claimed that Durant car was taken by it to sell for plaintiff at the price fixed, the proceeds of sale to be credited to her if and when sale was made. The presiding justice decided in favor of the defendant. He could not do otherwise. The contract speaks for itself. The question does not admit *590of discussion. Exceptions overruled.
D. E. TIurley, for plaintiff.
Terence B. Towle, for defendant.